MEMORANDUM **
Atm Magfoor Rahman Sarkar, his wife, and their three children, all natives and *960citizens of Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely their motion to reopen. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen because it was filed seven months after the BIA’s final decision, and did not present evidence of changed circumstances in Bangladesh that was unavailable at the time of their previous hearing. See 8 C.F.R. § 1003.2(c)(2) (A motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened”); 8 C.F.R. § 1003.2(c)(3)(ii) (motion to reopen may be filed based on changed country conditions if such evidence is material and was unavailable and could not have been discovered or presented at the previous hearing).
Petitioners’ remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.